Exhibit 99.1 First Quarter 2010 Earnings Conference Call April 27, 2010 NASDAQ:HTCO “Safe Harbor” Statement Information set forth in this presentation contains financial estimates and other forward-looking statements that are subject to risks and uncertainties; therefore, actual results might differ materially from such statements, whether as a result of new information, future events or otherwise. You are cautioned not to place undue reliance on these forward-looking statements.A discussion of factors that may effect future results is contained in HickoryTech’s filings with the Securities and Exchange Commission.HickoryTech disclaims any obligation to update and revise statements contained in this presentation based on new information or otherwise. This presentation also contains certain non-GAAP financial measures.Reconciliations of these non-GAAP measures to the most directly comparable GAAP measures are available in our presentation. First Quarter 2010 Highlights •Revenue increased 16% to $38.7 million •Enventis fiber and data revenue increased 44 percent, equipment and services revenue increased 29 percent •Telecom broadband revenue grew 12 percent, digital TV subscribers increased 16 percent •Net income totaled $1.4 million, down 12 percent •Debt reduced $4.3 million, resulting in a debt to EBITDA ratio of 2.9x •Strategic investments in fiber network upgrades and expansion, SMB market plan acceleration Solid balance sheet, strategic investments in growth opportunities. Consolidated Revenue Q1’10 compared to Q1’09 •Enventis fiber and data revenue +44% •Enventis equipment & services revenue +29% •Telecom broadband revenue +12% •Telecom network access and local service revenues (-3%) (Dollars in Millions) Quarterly Revenue Earnings and Income Diluted EPS •Earnings impacted by a one-time expense of $279,000 related to the Healthcare Reconciliation Act of Income before Taxes (continuing operations) •Success in fiber & data, and broadband services offset network access and local service declines Enventis Sector Q1’10 compared to Q1’09 •Fiber and data revenues +44% •Equipment & services revenue +29% Fiber and Data •Continued growth from service providers (wireless, regional and national carriers) •Solid SMB customer segment sales results •Includes CP Telecom in Q1’10 and Q4’09 Quarterly Revenue Fiber and Data Revenue (Dollars in Millions) Telecom Sector Q1’10 compared to Q1’09 •Consistent Telecom revenue •Broadband revenue +12% Digital TV subscribers +16% DSL subscribers +3% •Network Access revenue -1% •Local Service revenue -5% Telecom Operating Income •Cost management and success in broadband services have moderated the decline in Telecom profitability Debt Balance 3/31/10 Debt to EBITDA ratio of 2.9 times at 3/31/10 Fiber Network Expansion 2010 Network Plans •Expansion of network to Sioux Falls, So. Dakota and Fargo, No. Dakota •Expansion of network capacity between Minnesota and Des Moines, Iowa •Add lit buildings, expand Mid-band Ethernet services and extend network for FTTT contracts. 2010 Fiscal Outlook Targets ranges as follows: •Revenue:$150 million to $158 million •Net Income:$8.7 million to $9.6 million(previously $8.2 to $9.1 million) •Capital spending:$22 million to $26 million •EBITDA: $40.5 million to $43 million •Debt balance (year-end):$117 million to $119 million. Outlook targets updated in first quarter 2010 earnings release, dated April 26, 2010. 2010 Strategic Initiatives •Increased investment and focus on growing business services ØFiber network expansion ØAccelerate SMB market plan ØExpand Mid-band Ethernet and data center services ØTarget FTTT and last-mile fiber builds •Grow broadband services and focus on customer retention •Increase capital spending on key strategic initiatives •Manage free cash flow, manage costs and potentially increase debt in short term •Long-term goal to double the value of HickoryTech over next five years HTCO Strengths •Strong cash flows •High level of recurring revenue, consistent operating income •Focused capital spending on strategic growth initiatives •Long-standing dividend return •110+ year Company with strong financial track record
